Citation Nr: 1232769	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left hand injury.

2.  Entitlement to service connection for residuals of a left wrist injury.

3.  Entitlement to service connection for residuals of a right hand injury.

4.  Entitlement to service connection for residuals of a left shoulder injury.

5.  Entitlement to service connection for residuals of a low back injury.

6.  Entitlement to service connection for residuals of a right knee injury.

7.  Entitlement to service connection for an eye or vision disability.

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for chronic fungal infection of the feet and groin.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for Hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This appeal to the Board of Veterans' Appeals (Board) is from October 2006, January 2007, July 2007, August 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The October 2006 decision denied the service-connection claims for hemorrhoids, right knee disability, low back disability and fungal infection of the feet and groin.  The January and July 2007 decisions, respectively, denied and continued to deny the service-connection claims for eye and right hand disabilities.  The August 2007 decision denied the service-connection claims for left hand, left shoulder and left wrist disabilities.  The October 2009 decision denied the service-connection claims for bilateral hearing loss and Hepatitis B.

The Veteran testified at a hearing at the RO in March 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hemorrhoids and a chronic fungal infection of the feet and groin are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent and credible evidence that the Veteran has an active Hepatitis B disease.  

2.  There is no competent and credible evidence the Veteran's eye or vision disability, diagnosed as cataracts and suspect glaucoma, had its onset in service or is related to his active military service, including as due to in-service exposure to tear gas during a training exercise.

3.  Bilateral hearing loss did not have its onset in service; did not manifest within one year of service; and is not attributable to service, including noise the Veteran was exposed to during service.

4.  There is no competent and credible evidence that the Veteran injured his left hand, left wrist, right hand, left shoulder, low back or right knee during an in-service training exercise; or that any current disabilities of his left hand, left wrist, right hand, left shoulder, low back and right knee had their onset in service or are related to this alleged in-service injury; or that arthritis manifested within one year of service.


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  An eye disability, diagnosed as cataracts and suspect glaucoma, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

4.  Left hand, left wrist, right hand, left shoulder, low back and right knee disabilities were not incurred in or aggravated by the Veteran's military service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Before addressing the merits of the issues decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the RO issued in June and December 2006, August 2007, and July and August 2009, of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  These letters accordingly addressed all notice elements and predated the respective, initial adjudications by the AOJ/RO in October 2006, January 2007, July 2007, August 2007 and October 2009.  The RO's notices were in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records, service personnel records, and post-service VA and private treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Veteran was provided an opportunity to set forth his contentions during the hearing before a Travel Board hearing in March 2012 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the March 2012 hearing the undersigned identified the issues on appeal, in pertinent part, as for service connection for left hand, left wrist, right hand, left shoulder, low back and right knee disabilities; bilateral hearing loss; and Hepatitis B.  Information was solicited regarding the nature and etiology of the claimed disabilities, particularly the details of the respective in-service injuries, noise exposure, and chemical exposure, as alleged by the Veteran.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  

Furthermore, the Veteran was afforded a VA examination and medical opinion for bilateral hearing loss in June 2009, although the examiner declined to provide a medical opinion on the etiology of the disability.  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation, as here.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation, without providing any explanation why, was inadequate.  In this case, though, the examiner provided a detailed rationale, that cites the absence of a sufficient threshold-specific audiogram from service to compare with the Veteran's initial audiogram, which was proximate to enlistment.  Thus, applying Jones and other precedent cases in this line, the Board finds that the examiner's opinion is adequate, such that a remand is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met for bilateral hearing loss.  38 C.F.R. § 3.159(c)(4) .

The Veteran was not provided with a medical nexus opinion on the several orthopedic disability claims, and Hepatitis B, because the standards of the Court's decision in McLendon have not been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds there is no competent and credible indication that he had any in-service injury of his left hand, left wrist, right hand, left shoulder, low back or right knee during an in-service training exercise, especially because his lay statements concerning his orthopedic disabilities were found to be inconsistent.  There is also no competent and credible evidence that indicates any current disabilities of his left hand, left wrist, right hand, left shoulder, low back and right knee had their onset in service or are related to this alleged in-service injury.  

Also, there is no competent evidence of a current disability for Hepatitis B.  Although the Veteran has positive tests for the Hepatitis B virus, there are no medical records on file that diagnose any active disease or infection of Hepatitis B.  
Importantly, Hepatitis B is not readily amenable to lay diagnosis or comment on etiology, in contrast with other conditions within the realm of lay observation and experience (e.g., a separated shoulder or broken arm, varicose veins, tinnitus (ringing in the ears), or pes planus (flat feet), etc.).  See Colantonio v. Shinseki, No. 2009-7067 (Fed. Cir. Jun. 1, 2010), citing Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with his service).  The Board is not obligated to request an opinion when there is not this suggestion of a relevant disease or injury in service that could be associated with the currently claimed disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	(CONTINUED ON NEXT PAGE)

A.  Hepatitis B

During the hearing before the undersigned, the Veteran asserted that he developed Hepatitis B as a result of in-service exposure to toxic chemicals.  Hearing Transcript (T.) at 10.  He reported that when he was in service, he was part of a test of wearing "impregnated clothing," which was treated with acetylene.  T. at 11.  

There are simply no competent medical findings that the Veteran has ever been diagnosed with an active disease of Hepatitis B.  As for in-service incurrence, the Veteran's service treatment records are unremarkable for treatment or diagnosis of Hepatitis B.  

Most importantly, the Veteran fails to meet the preliminary requirement for service connection, namely showing of a current disability.  Following separation, the Board acknowledges that he has had post-service blood tests that show positive results for the presence of the Hepatitis B virus infection.  An April 2009 VA lab test, for treatment purposes, shows he is positive for the Hepatitis B virus.  

To emphasize, though, there are not also manifestations of any active disease or any residuals whatsoever from the Hepatitis B infection.  In this regard, in November 2009, a VA treating physician noted that she informed the Veteran that he was exposed to Hepatitis B virus and that is why he tests positive for surface and core antibodies.  However, the treating physician added that "[h]is Hepatitis B DNA is less than 168 [(reportable range for this assay is 29:110,000)] and that is not significant for any active infection."  That is, there is competent medical evidence explicitly finding against the possibility that he currently has an active Hepatitis B infection or disease.  

There is no competent evidence of a chronic liver disability, to account for his Hepatitis B infection, for which service connection may be established.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  So, the overall medical evidence weighs against the possibility that he presently has, or has ever had, an active Hepatitis B disease or resulting chronic liver damage.  See also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); and Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  

The Veteran lacks the competence to diagnose an active Hepatitis B disease or a resulting chronic liver disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Assessment of any active liver disease or chronic liver disability requires specialized medical expertise, not lay observation.  Hepatitis B is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  This requires medical expertise that the Veteran fails to possess, so that the Veteran is not competent in that regard.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the claim of entitlement to service connection for hepatitis B is denied.

	(CONTINUED ON NEXT PAGE)

B.  Eye Disability

The Veteran contends that he developed an eye or vision disorder, which he identifies as cataracts and glaucoma suspect, due to subnormal vision since service.  He testified that his current eye problems were caused by exposure to tear gas during an in-service training exercise involving a gas mask chamber, because his sergeant pulled off his mask after it was not properly affixed to his face and made him wait in the chamber.  Hearing Transcript (T.) at 13.  

VA medical records confirm the Veteran has been diagnosed with a chronic eye disability, diagnosed by private treatment records in December 2011 by Dr. J.H., as cataracts and suspect glaucoma.  So, the Board notes he has a current, chronic eye disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Here, there is no evidence of in-service incurrence of any chronic eye disability.  His service treatment records are unremarkable for any treatment or diagnoses of any glaucoma or cataracts, let alone as due to in-service exposure to tear gas.  

The Board acknowledges that his May 1963 separation examination assessed subnormal vision, based upon visual acuity testing showing 20/30 vision in the right eye and 20/40 vision in the left eye.  However, refractive error is a congenital or developmental defect.  Refractive error is not service connectable as a matter of express VA regulation because it is not a disease or injury within the meaning of 38 C.F.R. §§ 1110 and 1111.  38 C.F.R. §§ 3.303(c), 4.9.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).  In Terry v. Principi, 340 F. 3d 1378, 1384 (2003), the Federal Circuit Court upheld the validity of VA regulation's exclusion of refractive error of the eye from definitions of injury and disease, especially as embodied in 38 C.F.R. § 3.303(c).  See also McNeely v. West, 16 Vet. App. 391, 1999 WL 79896 (Vet. App.) (1999); Moreno v. West, 17 Vet. App. 363, 2000 WL 815488 (Vet. App.) (2000); Kinch v. Brown, 8 Vet. App. 300, 1995 WL 621024 (1995).

However, his service treatment records also contain a March 1963 "Toxic Exposure" examination, although the examiner diagnosed no disorders at that time.  The Board presumes that this type of examination would not have been provided had he not been exposed to some type of toxic chemicals, as alleged.  However, his DD Form 214 shows he had a military occupational specialty (MOS) of light weapons infantryman during a period of peacetime, so not necessarily involving any exposure to hazardous materials that would injure the eyes.  Nonetheless, in light of the difficulty of verifying his assertion and in the absence of contradictory evidence, the Board acknowledges he was exposed to hazardous chemicals- which may have included such agents such as tear gas - during the course of duties, such as while undergoing training in a gas chamber.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Even conceding such exposure to toxic chemicals, there is simply no competent evidence of record that the Veteran's present eye disability is attributable to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

In addition, and while not dispositive, the lapse of so many years between discharge and the first documented complaint and diagnosis of a chronic eye disability in 2003, nearly four decades after service, provides highly probative evidence against this claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

He also has submitted medical literature purportedly linking his chronic eye disability to his in-service exposure to tear gas, or CS gas.  To emphasize, this medical literature evidence does not refer to the specific facts in his own case.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998). 

However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Here, there is no such supportive medical opinion.

Further, the Veteran's lay statements fail to support his claim.  The Board acknowledges that the Veteran is competent to have experienced vision problems since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Still, if he were to assert continuity of symptomatology since service, he is not competent to ascribe these symptoms to a particular diagnosis (i.e., cataracts or glaucoma) or attribute his current cataracts and suspect glaucoma to in-service chemical exposure.  Certain disabilities, including chronic eye diseases, are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  The Board finds he is not competent to self-diagnose his chronic eye disability, particularly with regards to attributing his history of decreased vision symptoms to in-service chemical exposure.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the claim of entitlement to service connection for an eye disability is denied.

C.  Bilateral Hearing Loss

The Veteran asserts he developed bilateral hearing loss from acoustic trauma during service.  In particular, he testified at his personal hearing that he was exposed to loud weaponry during training, including 30-caliber and 50-caliber machine guns.  T. at 8.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Turning to the merits of the claim, the Veteran has a current diagnosis of bilateral sensorineural hearing loss under VA regulations.  The June 2009 VA compensation audiological examination report found auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears.  38 C.F.R. § 3.385; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for in-service incurrence, his DD Form 214 shows a military occupational specialty of light weapons infantryman, which would likely place him in the vicinity of the loud weapons noises that he alleges.  Especially in light of his documented duties and any contravening contemporaneous evidence, the Board additionally finds the Veteran's assertions of in-service noise exposure to be competent and credible.  See Jandreau, 492 F.3d at 1377, and Buchanan, 451 F.3d at 1331.

However, there is no competent or credible lay or medical evidence of in-service incurrence of hearing loss as a consequence of his in-service acoustic trauma.  The service treatment records essentially showed normal hearing during service.  For instance, the May 1963 separation examination found 15/15 Whispered Voice testing, bilaterally.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). 

The record also fails to show by objective evaluation that he manifested bilateral hearing loss to a degree of 10 percent by June 1964, within the first year following service.  Service connection on a presumptive basis is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the post-service evidence also does not support the conclusion that the claimed hearing loss is causally related to active duty service, as there are no medical findings indicating this possibility.  See Watson, 4 Vet. App. at 314.  

At the June 2009 VA examination, the Veteran repeated his assertions of in-service military noise exposure from machine guns and rifles.  In addition, he reported 29 years of post-service occupational noise exposure to locomotive engines, horns and engine bells.  The June 2009 VA examiner declined to opine on the etiology of the hearing loss to military service, upon interviewing the Veteran, reviewing medical records, and conducting physical examination and diagnostic testing.  

The examiner concluded by stating, "Therefore, in the absence of a threshold specific audiogram to compare with the Veteran's initial audiogram, I cannot render an opinion as to the etiology of the Veteran's current hearing loss without resorting to speculation.  The examiner reasoned that a threshold specific audiogram obtained 17 days after enlistment, revealing hearing acuity within normal limits, 0.25 to 0.8 kHz bilaterally.  The examiner contrasted this with essentially normal indications of hearing on the Whispered Voice Test at the enlistment and separation examinations, commenting that those tests provide only a gross indication of impairment in the 0.5 to 2 kHz range and are insensitive to high frequency hearing loss, which is the type most likely to occur as a result of noise exposure.  

Significantly, Jones is not applicable in this situation, because the examiner provided a detailed rationale for this inability to comment.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (Court held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).  See also Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), and Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  This June 2009 opinion therefore provides evidence neither for nor against the claim. 

Additional causal evidence against the claim, and while not dispositive, is the lapse of so many years between discharge and the first documented complaint and diagnosis of hearing loss in 1989, nearly 26years after service, provides highly probative evidence against this claim.  See Maxson, 12 Vet. App. at 459.  

The Veteran is certainly competent to testify concerning his history of difficulty hearing dating back to his in-service acoustic trauma, because this is capable of lay observation and experience.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  

However, the Board also finds the Veteran's lay statements of hearing loss symptoms dating back to service to simply not be credible, because they are inconsistent with the record.  Indeed, when he sought private audiological treatment in February 1989, he reported a 20-year long history of occupational noise exposure at his railroad employer, beginning in 1969.  He also reported many years of occupational noise exposure to the June 2009 VA examiner.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  It is also noteworthy that he made no reference to having hearing loss when he filed his initial claim for VA benefits in May 2006.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).
The Board finds the Veteran's lay statements of hearing loss symptoms dating back to service are not credible, and thus not probative in support of his claim.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the claim of entitlement to service connection for bilateral hearing loss is denied.

D.  Left Hand, Left Wrist, Right Hand, Left Shoulder, Low Back
and Right Knee Disabilities

The Veteran asserts he developed left hand, left wrist, right hand, left shoulder, low back and right knee disabilities from a fall during a 12-mile, cross country training exercise during service.  T. at 3.

Certain chronic diseases such as arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

At the outset, the Board acknowledges that recent VA and private treatment records have diagnosed the Veteran with lumbar spine degenerative changes, upon X-ray testing, and degenerative disc disease; left shoulder traumatic arthritis and rotator cuff tear; and bilateral carpal tunnel syndrome (accounting for his claimed bilateral hand and left wrist disabilities).  Also, there is a past diagnosis in June 1994 for osteoarthritis of the knees, and considering that his most recent VA treatment records diagnose osteoarthritis, the Board finds he continues to have a chronic disability of osteoarthritis of the right knee.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Here, the Veteran does not establish evidence of in-service incurrence of any of these disabilities during service.  His service treatment records were unremarkable for any indication of documented diagnoses or treatments for left hand, left wrist, right hand, left shoulder, low back and/or right knee disabilities.  Although he sprained his left fifth finger in a basketball injury, as per a March 1963 service treatment record, there was no indication that this resulted in a chronic left hand injury, or involved any left wrist injury.  Rather, his May 1963 separation examination report was unremarkable for any orthopedic problems, and instead provided a clinical evaluation of "normal" for his upper and lower extremities and spine and other musculoskeletal parts.  The separation examination report also records that he specifically denied arthritis, shoulder pain, bone and joint deformity, lameness, trick or locked knee.  There is simply no indication in the service treatment records that he sustained any type of serious injury that could produce chronic left hand, left wrist, right hand, left shoulder, low back and right knee disabilities.  

Here, the Board finds the Veteran's lay statements discussing an in-service training injury to these body parts to be competent, since within the realm of lay observation and experience.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  For the reasons discussed below, noting his inconsistent reported history, the Board does not also find his statements of in-service injury from a fall during a training run, to his left hand, left wrist, right hand, left shoulder, low back and right knee, to be credible.  

The Board acknowledges that the Veteran reported a pre-service left wrist injury at his June 1960 enlistment examination, but quite significantly, it was not objectively "noted" as a defect by the examiner.  Moreover, there is no contention or indication in any of his service treatment records that he otherwise had a pre-existing left wrist disability.  Thus, the Board addresses his left wrist claim on a direct-service-incurrence theory, as opposed to a claim for aggravation of a pre-existing disability.

The record also fails to show by objective evaluation that he manifested bilateral arthritis of any joint to a degree of 10 percent by June 1964, within the first year following service.  Service connection on a presumptive basis is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Also, there is simply no competent evidence of record that any of the Veteran's present orthopedic disabilities are attributable to service.  See Watson, 4 Vet. App. at 314.  

Importantly, several private treatment records from the 1990s and a medical certificate from his employer confirm that, as part of his duties as a locomotive engineer for a railroad company, he sustained workplace injuries to his neck and back in 1990 when switching cars.  It appears his knee was also injured, as he required right knee surgery by August 1991, to repair a torn medial meniscus.  These records show he had another workplace injury in August 1993 when his train hit an 18-wheeler truck crossing the tracks.  As a result of these injuries, he received private rehabilitation treatment in November 1993 for complaints of back, neck, and shoulder pain, as well as numbness in his left hand and arm.  An October 1994 medical certificate from his railroad company-employer certified that the August 1993 accident additionally resulted in left shoulder rotator cuff repair, bilateral carpal tunnel syndrome, and knee chondromalacia.  He received a disability award from the U.S. Railroad Retirement Board in July 1995 for lumbar disc disease and carpal tunnel syndrome resulting from the 1993 work injury.  A private treating physician, in a March 1996 letter, opined that the right carpal tunnel syndrome is work related.

In addition, and while not dispositive, the lapse of so many years between discharge and the first documented complaints and diagnoses of orthopedic disabilities in the early 1990s, especially considering these did not occur until after workplace injuries in 1990 and 1993, provides highly probative evidence against this claim.  See Maxson, 12 Vet. App. at 459.  

The Veteran is certainly competent to testify concerning his history of orthopedic pain dating back to an alleged in-service injury from a training exercise accident, because this is capable of lay observation and experience.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  

However, the Board also finds the Veteran's lay statements of orthopedic symptoms dating back to service to simply not be credible, because they are inconsistent with the record.  As detailed, there are several private treatment records from the 1990s that confirm he suffered serious injury to the very parts of the body for which he now claims service connection, but from workplace injuries in 1990 and 1993, not from an unverified in-service injury.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  In addition, the Board is certainly cognizant that self interest may play a role in the Veteran's statements made to the RO.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  The Board finds the Veteran's lay statements of any orthopedic symptoms dating back to service are not credible in light of these workplace injuries to his hands and left wrist, left shoulder, low back and right knee disabilities, and thus not probative in support of his claim.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the claims of entitlement to service connection for left hand, left wrist, right hand, left shoulder, low back and right knee disabilities are denied.


ORDER

The claim for service connection for an eye or vision disability is denied.

The claim for service connection for Hepatitis B is denied.

The claim for service connection for bilateral hearing loss is denied.

The claims of service connection for the left hand, left wrist, right hand, left shoulder, low back and right knee disabilities are denied.


REMAND

Unfortunately, a remand is required for the remaining service-connection claims for hemorrhoids and a chronic fungal infection of the feet and groin.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

I.  VA Compensation Examination and Medical Opinion for Chronic Fungal Infection of the Feet and Groin

VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2011) and 38 C.F.R. § 3.159(c)(4)(i) (2011).  

During the hearing before the undersigned, the Veteran reported that when he was in service, he was part of a test of wearing "impregnated clothing," which he later discovered was treated with acetylene.  Hearing Transcript (T.) at 11.  He also provided some generic medical literature citing the risks of skin irritation from wearing protective clothing impregnated with chemicals.  

Initially, his service treatment records show three visits in April 1963 for treatment of a skin rash of the hands, abdomen and penis; but, it was noted by the clinician at that time as a severe poison oak rash.  His service treatment records also contain a March 1963 "Toxic Exposure" examination, although the examiner diagnosed no disorders at that time.  The Board presumes that this type of examination would not have been provided had he not been exposed to some type of toxic chemicals, as alleged.  Indeed, the Board concedes the Veteran's assertion of in-service chemical exposure as credible, since his statements are consistent and uncontradicted.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Post-service, a November 2004 private treatment record by Dr. L.B. diagnosed interigo groin and tinea groin, noting his complaints of a groin rash for several weeks.  More recently, a June 2012 private treatment record by Dr. J.A. again diagnosed interigo, due to his complaints of groin itching and burning.  Dr. J.A. also diagnosed onychomycosis (fungal nail infection), and observed thickening and yellowing of his toenails.  So, he demonstrates a current chronic fungal infection of the groin and feet.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Similarly, a December 2009 VA treatment note diagnosed a chronic groin fungal infection/rash.  In assessing this condition, the VA treating physician found that he had a "chronic recurring (since military service) skin cracking and dryness in hands and groin, [with] possible chemical exposure on military service."  Although apparently based on his reported history, this opinion nonetheless provides competent medical evidence that indicates the possibility of etiology to service for his current disability.  

Furthermore, the Veteran is competent to assert persistent symptoms of rashes and itching since service, including the asserted in-service chemical exposure, because these are within the realm of lay experience and observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed chronic fungal infection of the feet and groin is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

II.  VA Compensation Examination and Medical Opinion for Hemorrhoids

During the hearing before the undersigned, the Veteran and his representative asserted that he developed hemorrhoids as a result of having to use a rectal thermometer during a CBR test (chemical, biological and radiological test and an associated heat exhaustion test).  T. at 12.  

Post-service, the Veteran's private colonoscopy records confirm the Veteran was diagnosed with mild to moderate internal hemorrhoids in September 1997 and October 2000.  Although this was several years ago, the Board does not dispute he has a current, chronic hemorrhoids disability.  Boyer, 210 F.3d at 1353.  

Here, there is no evidence of in-service incurrence of any chronic hemorrhoids disability.  His service treatment records are unremarkable for any treatment or diagnoses of any hemorrhoids, or other indications of rectal bleeding, let alone as due to in-service exposure to a rectal thermometer.  

Indeed, he had a March 1963 "Toxic Exposure" examination, which means he was likely exposed to some type of toxic chemicals and so might have also underwent a CBR test, with use of rectal thermometer, as alleged.  In light of the difficulty of verifying his particular contention and the absence of contradictory evidence, the Board will assume, without conceding, that the Veteran's experienced in-service use of a rectal thermometer during a chemical, biological and radiological test.  

Importantly, the record suggests persistent hemorrhoids since service (i.e., continuity of symptomatology), including the asserted in-service use of a rectal thermometer during a chemical, biological and radiological test.  In this regard, he testified at his personal hearing that he has had hemorrhoids ever since he got out of service.  T. at 12.  He also indicated a history of rectal bleeding to private treating providers at the Endoscopy Center of Monroe, while obtaining colonoscopies in September 1997 and October 2000.  Indeed, the Veteran is competent to assert symptoms of rectal bleeding, since within the realm of lay experience and observation.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  

Accordingly, the Board finds that a VA examination to determine the etiology of the Veteran's claimed hemorrhoids disability is warranted.  See McLendon, 20 Vet. App. at 79, citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  


III.  Potentially Outstanding Treatment Records

As an ancillary matter, the RO/AMC should confirm if there are any outstanding private or VA treatment records.  Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  
See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all relevant VA, or private medical records that may be identified by the Veteran, that are not already of record.

2.  After completing the requested development in paragraph #1, schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, severity and etiology of any current chronic fungal infection of the feet and groin.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of a chronic fungal infection of the groin and feet, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered. 

The examiner shall opine whether any currently diagnosed chronic fungal infection of the feet and groin is at least as likely as not (a 50 percent or more likelihood) related to service, to include alleged chemical exposure sustained by the Veteran in service; or otherwise related to service?  Why or why not?

For purposes of the examination and opinion, the examiner should presume that the Veteran has credibly asserted he was exposed to chemicals (e.g., acetylene) during service from 1960 to 1963.  

For purposes of the examination and opinion mentioned above, the examiner must consider that the Veteran has asserted post-service continuity of symptoms (e.g., itching and rashes, etc.).
   
A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the requested development in paragraph #1, schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, severity and etiology of any current hemorrhoids disability.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of hemorrhoids, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered.

The examiner shall opine whether any currently diagnosed hemorrhoids disability is at least as likely as not (a 50 percent or more likelihood) related to service, to include alleged use of a rectal thermometer sustained by the Veteran, during a chemical, biological and radiological test, in service; or otherwise related to service?  Why or why not?

For purposes of the examination and opinion mentioned above, the examiner must consider that the Veteran has asserted post-service continuity of symptoms (e.g., rectal bleeding, etc.).

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Then readjudicate the remaining claims, in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


